 Case 6:20-cv-01596-CEM-LRH Document 9 Filed 09/17/20 Page 1 of 2 PageID 80


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

HESTER JORDAN BURKHALTER,
ARTHUR BURKHALTER, BRANDY
DANIELLE BURKHALTER, AIRAH
GRACE BURKHALTER and
GABRIELLE IAN BURKHALTER,

                     Plaintiffs,

v.                                                          Case No: 6:20-cv-1596-Orl-41LRH

THE WALT DISNEY COMPANY,
DISNEY PARKS AND EXPERIENCES
WORLDWIDE, INC., ROBERT IGER,
WALTER CHAPEK, GEORGE
KALOGRIDIS, THE REEDY CREEK
IMPORVEMENT DISTRICT (''RCID''),
WAYNE SCHOOLFIELD, JANE
ADAMS, LAURENCE C. HAMES,
MAXIMIANO BRITO, DONALD R.
GREER, KELLY JOE MISTELSKE,
THE SHERIFF’S DEPARTMENT OF
ORANGE COUNTY FLORIDA, JOHN
W. MINA, WILLIAM VAN DER
WATER, ORLANDO POLICE
DEPARTMENT and CARLOS
TORRES,

                     Defendants.


               NOTICE OF PENDENCY OF OTHER ACTIONS

      In accordance with Local Rule 1.04(d), I certify that the instant action:

       IS            related to pending or closed civil or criminal case(s) previously filed in this
                     Court, or any other Federal or State court, or administrative agency as
                     indicated below:




                                          Page 3 of 4
Case 6:20-cv-01596-CEM-LRH Document 9 Filed 09/17/20 Page 2 of 2 PageID 81

  X
         IS NOT       related to any pending or closed civil or criminal case filed with this Court,
                      or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.


Dated: September 17, 2020


/s/ Maureen B. Soles
 Counsel of Record or Pro Se Party
 JERRY R. LINSCOTT
 Florida Bar No. 148009
 Primary E-mail: jlinscott@bakerlaw.com
 Secondary E-mail: pkenaley@bakerlaw.com
 MAUREEN B. SOLES
 Florida Bar No. 1003803
 Primary E-mail: msoles@bakerlaw.com
 Secondary E-Mail: smccoy@bakerlaw.com
    orlbakerdocket@bakerlaw.com
 YAMEEL L. MERCADO ROBLES
 Florida Bar No. 1003897
 Primary E-mail: ymercadorobles@bakerlaw.com
 Secondary E-Mail: emachin@bakerlaw.com
 BAKER & HOSTETLER LLP
 200 South Orange Avenue
 SunTrust Center, Suite 2300
 Orlando, Florida 32801
 Telephone (407) 649-4000
 Facsimile (407) 841-0168

 Attorneys for Defendant, George Kalogridis




                                           Page 4 of 4
